UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 17, 2015 (December 15, 2015) RENTECH NITROGEN PARTNERS, L.P. (Exact name of registrant as specified in its charter) Delaware 001-35334 45-2714747 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification Number) 10877 Wilshire Boulevard, 10th Floor Los Angeles, California 90024 (Address of principal executive office) (Zip Code) (310) 571-9800 (Registrants’ telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT. On December 15, 2015, Rentech Nitrogen, LLC (“Nitrogen”), a subsidiary of Rentech Nitrogen Partners, L.P., entered into a letter agreement (the “Letter Agreement”) to terminate the Distribution Agreement, dated April 26, 2006 (as amended, modified or supplemented, the “Distribution Agreement”) between Nitrogen and Agrium U.S. Inc.The termination of the Distribution Agreement is effective as of December 31, 2015, a modification of the original termination date of April 26, 2016. This Current Report on Form 8-K contains only a summary of certain provisions of the Letter Agreement. The summary does not purport to be a complete summary of the Letter Agreement and is qualified in its entirety by reference to the Letter Agreement, which is filed hereto as Exhibit 10.1. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits The following exhibits are filed herewith: Exhibit No. Description of Exhibit Letter Agreement, dated as of December 15, 2015, by and between Rentech Nitrogen, LLC and Agrium U.S. Inc. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RENTECH NITROGEN PARTNERS, L.P., a Delaware limited Partnership By: Rentech Nitrogen GP, LLC Its: General Partner Date: December 17, 2015 By: /s/ Colin Morris Colin Morris Senior Vice President and General Counsel 3
